DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending in this application.
Response to Arguments
Applicant’s arguments, see pages 7–8, filed 5/24/2022, with respect to double patenting rejection of claims 1, 5–7, 11 and 15–17 have been fully considered and are persuasive in addition to the terminal disclaimer filed against US Patent No. 11,095,604. Therefore, the rejection of the respective claims is withdrawn.
 Examiner’s Comment/Allowable Subject Matter
Claims 1–20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458